DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/08/2020 and 03/04/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al. (US Pat. 4835538) in view of Jenwatanavet et al. (US Pat. 10084241).
Regarding claim 1:
McKenna et al. disclose (in Fig. 4) an electronic device (100) comprising: a housing (124) comprising a first cover (defined by C2) having a first dielectric constant (Para. 0073); and an antenna structure (defined by 104, 106 and 108) disposed in an inner space of the housing (124) and comprising: a printed circuit board (PCB) (110); at least one antenna element (104) disposed in the PCB (110) to form a beam pattern in a specific direction (See Fig.); a first dielectric structure (112) disposed on a radiation path of the beam pattern (upward), formed integrally with or combined with the PCB (110), and having a second dielectric constant (depicted by different shading) equal to or different from the first dielectric constant (of 112); a second dielectric structure (114) disposed on the radiation path between the first dielectric structure (112) and the first cover (defined by C2), and having a third dielectric constant (depicted by different shading) higher than the first dielectric constant (Para. 0073) and the second dielectric constant (depicted by different shading).
McKenna et al. is silent on that a wireless communication circuit configured to at least one of transmit or receive a radio signal through the at least one antenna element.
Jenwatanavet et al. disclose (in Figs. 2 and 3) a wireless communication circuit (108) configured to at least one of transmit or receive a radio signal through the at least one antenna element (62 and 64; Col. 5, Lines 60-64).
Regarding claim 2:
McKenna et al. disclose the second dielectric structure (114) comprises a high-dielectric injected portion injected into the first dielectric structure (112) on the radiation path (See Fig.).
Regarding claim 3:

Regarding claim 4:
McKenna et al. disclose the high-dielectric injected portion (of the second dielectric structure, 114) is disposed to have an upper surface that coincides with an upper surface of the first dielectric structure (112; See Figs.).
Regarding claim 5:
McKenna et al. disclose the second dielectric structure (114) comprises a high-dielectric patch (106) attached to an upper surface of the first dielectric structure (112) on the radiation path (See Figs.).
Regarding claim 6:
McKenna et al. disclose the PCB (110) is supported at least in part by the first dielectric structure (112).
Regarding claim 7:
McKenna et al. disclose the first dielectric structure (112) comprises a low-dielectric structure disposed on both sides of the second dielectric structure (114) and having a fourth dielectric constant lower (same as that of C2) than the third dielectric constant (depicted by different shading in 114).

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al. (US Pat. 4835538) in view of Jenwatanavet et al. (US Pat. 10084241) as applied to claim 1 and further Ng et al. (US Pat. 10361488).
Regarding claim 8:
McKenna as modified is silent on that the low-dielectric structure is formed as a recess in the first dielectric structure.
Ng et al. disclose (in Figs. 1, 2, 3A and 3B) the low-dielectric structure (within 304) is formed as a recess in the first dielectric structure (302; See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the recess in the dielectric structure as taught by Ng et al. into the modified device of 
Regarding claim 9:
McKenna as modified is silent on that the fourth dielectric constant is determined based on at least one of a width, a length, or a depth of the recess.
Accordingly, it would have been an obvious matter of design consideration to recognize that the dielectric constant value is based physically on the area resulting from e.g. length, width, depth etc. of the material, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 10:
McKenna as modified is silent on that the low-dielectric structure comprises periodic structures formed at a predetermined depth in the first dielectric structure.
Ng et al. disclose (in Figs. 1, 2, 3A and 3B) the low-dielectric structure (within 304) comprises periodic structures (304) formed at a predetermined depth in the first dielectric structure (302; See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the periodic structure in the dielectric structure as taught by Ng et al. into the modified device of McKenna for the benefit of EM wave energy jumps between the recess and other beams radiated (Col. 6, Lines 35-36) to modified the beams and achieving slimmer and smaller user devices (Col. 7, Lines 27-29).
Regarding claim 11:
McKenna as modified is silent on that the periodic structures comprise air holes formed at the predetermined depth in the first dielectric structure.
Ng et al. disclose (in Figs. 1, 2, 3A, 3B and 16A-16H) the periodic structures (304) comprise air holes formed at the predetermined depth in the first dielectric structure (302; See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the periodic structure in the dielectric structure as taught by Ng et al. into the modified device of McKenna for the benefit of EM wave energy jumps between the recess and other 
Regarding claim 12:
McKenna as modified is silent on that the periodic structures comprise a filling material filled in the air holes and having a dielectric constant lower than the second dielectric constant.
Ng et al. disclose the periodic structures (304) comprise a filling material (306) filled in the air holes and having a dielectric constant lower than the second dielectric constant (308; See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the periodic structure in the dielectric structure as taught by Ng et al. into the modified device of McKenna for the benefit of EM wave energy jumps between the recess and other beams radiated (Col. 6, Lines 35-36) to modified the beams and achieving slimmer and smaller user devices (Col. 7, Lines 27-29).
	Regarding claim 13:
	McKenna as modified is silent on that the fourth dielectric constant is determined based on at least one of a distance between the periodic structures, a size of each periodic structure, a number of arrangements of the periodic structures, or an arrangement density of the periodic structures.
Accordingly, it would have been an obvious matter of design consideration to recognize that the dielectric constant value is based physically on the area resulting from e.g. length, width, depth etc. of the material, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al. (US Pat. 4835538) in view of Jenwatanavet et al. (US Pat. 10084241) as applied to claim 1 and further Yun et al. (US 20190165473).
Regarding claim 14:
McKenna as modified is silent on that a second cover facing in a direction opposite to the first cover; and a display disposed in the inner space to be visible at least in part from outside through the second cover.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the first and second cover along with the display serving as the housing as taught by Yun et al. for the benefit of protecting components within the electronic device (Para. 0242, Lines 1-6). 

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 20190165473) in view of McKenna et al. (US Pat. 4835538).
Regarding claim 15:
Yun et al. disclose (in Figs. 1-3, 4A-4C, 4DA, 4DB, 5A, 8A-8B, 9, 14) an electronic device (100) comprising: a housing (110); an antenna structure (440) disposed in an inner space (See Fig. 3) of the housing (110) and comprising: a printed circuit board (PCB) (340); at least one antenna element (440) disposed in the PCB (340) to form a beam pattern in a specific direction (See Fig. 8B on the beam pattern); and (in Fig. 14) a dielectric structure (870 and 871) disposed on a radiation path (defined by the broken line arrows) of the beam pattern (in Fig. 8B), formed integrally with or combined with the PCB (820), and having a first dielectric constant, the dielectric structure (870 and 871) comprising a first area (defined by the top surface of 870 and 871) corresponding to the radiation path (See Fig. 8B), and a low-dielectric structure (810) disposed on both sides of the first area (defined by the top surface of 870 and 871) and (in Fig. 4A) a wireless communication circuit (430/445) configured to at least one of transmit or receive a radio signal through the at least one antenna element (450; Para. 0067, Lines 6-9).
Yun et al. is silent on that the low-dielectric structure is having a second dielectric constant lower than the first dielectric constant.
Yun et al. contemplate first dielectric constant is different from the second dielectric constant (Para. 0157, Lines 1-9; Para. 0211, Lines 1-5; Para. 0212, Lines 1-2).
McKenna et al. disclose (in Fig. 4) a dielectric structure (114) disposed on a radiation path (defined by the top portion of the patch) of the beam pattern (from the antenna element 104), formed integrally with or combined with the PCB (110), and having a first dielectric constant, the dielectric 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the antenna structure taught by McKenna et al. into the device of Yun et al. for the benefit of achieving desired VSWR bandwidth and radiation efficiency (See Abstract).
Regarding claim 20:
Yun et al. disclose the housing (110) includes a cover (810), and wherein the electronic device (100) further comprises a high-dielectric structure (850) disposed on the radiation path (defined by the broken line arrows as shown in Fig. 8B) between the dielectric structure (820) and the cover (810), and having a third dielectric constant (depicted by different shading) higher than the first dielectric constant (of 820) and a dielectric constant of the cover (810).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 20190165473) in view of McKenna et al. (US Pat. 4835538) as applied to claim 15 and further in view of Ng et al. (US Pat. 10361488).
Regarding claim 16:
Yun as modified is silent on that the low-dielectric structure comprises a recess formed to be lower than an upper surface of the dielectric structure.
Ng et al. disclose the low-dielectric structure (within 304) comprises a recess (304) formed to be lower than an upper surface of the dielectric structure (302).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the recess in the dielectric structure as taught by Ng et al. into the modified device of McKenna for the benefit of EM wave energy jumps between the recess and other beams radiated (Col. 6, Lines 35-36) to modified the beams and achieving slimmer and smaller user devices (Col. 7, Lines 27-29).
Regarding claim 17:
Yun as modified is silent on that the second dielectric constant is determined based on at least one of a width, a length, or a depth of the recess.
Accordingly, it would have been an obvious matter of design consideration to recognize that the dielectric constant value is based physically on the area resulting from e.g. length, width, depth etc. of the material, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 18:
Yun as modified is silent on that the low-dielectric structure comprises periodic structures formed at a predetermined depth from an upper surface of the dielectric structure.
Ng et al. disclose (in Figs. 1, 2, 3A and 3B) the low-dielectric structure (within 304) comprises periodic structures (304) formed at a predetermined depth from an upper surface of the dielectric structure (302; See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the periodic structure in the dielectric structure as taught by Ng et al. into the modified device of McKenna for the benefit of EM wave energy jumps between the recess and other beams radiated (Col. 6, Lines 35-36) to modified the beams and achieving slimmer and smaller user devices (Col. 7, Lines 27-29).
Regarding claim 19:
Yun as modified is silent on that the second dielectric constant is determined based on at least one of a distance between the periodic structures, a size of each periodic structure, a number of arrangements of the periodic structures, or an arrangement density of the periodic structures.
Accordingly, it would have been an obvious matter of design consideration to recognize that the dielectric constant value is based physically on the area resulting from e.g. length, width, depth etc. of the material, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                  

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845